DETAILED ACTION

This office action is responsive to the amendment filed on 09/30/22.  As directed by the amendment: claims 1 and 6 have been amended; claim 2 has been cancelled; and no claims have been added.  Thus, claims 1 and 3-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a step due to a plate thickness difference of the first joint and the second joint in the joint portion where either one of the first joint and the second joint has a larger plate thickness” is rejected as being indefinite.   A method claim recites acts or manipulative steps that are performed upon an article, workpiece, or chemical substance.   It is the transformation or reduction of the article, workpiece, or chemical substance to a different state or thing that is the essence of a method claim – and the key to its patentability.  It is submitted that the aforementioned newly amended recitation does not provide for such a transformation or reduction of the workpiece to a different state or thing; instead, the recitation includes the term “a step”; however, the verbiage that follows the “a step” essentially provides a structural description of the workpieces (i.e., the respective plates thickness).   Appropriate correction is required.    Claims 3-5 are rejected for at least the reason of their respective dependency from independent claim 1.
Claim 6 is directed to a tack welding apparatus however, recites ““a step due to a plate thickness difference of the first joint and the second joint in the joint portion where either one of the first joint and the second joint has a larger plate thickness”, which explicitly with the term “a step” includes a method limitation within an apparatus claim.   It is respectfully submitted that MPEP 2173.05(p)(II) states: “II. PRODUCT AND PROCESS IN THE SAME CLAIM  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)….”   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (AU 734139) in view of Iwago et al. (US 2001/0007331).
With regard to claim 1, Kido teaches a tack welding method of tack-welding a part of a 
joint portion of a first joint and a second joint at a predetermined interval before main welding (“objects of the method of laser tack welding also disclosed herein are steel materials 25 to 50 mm long, and are principally sheet bars having been rough-rolled…”, pg. 25, ln. 18-19), the tack welding method comprising: supplying a filler metal (W) to the joint portion (located at projected wire portion WE, FIG. 17) while being pressed in a state where the filler metal is inclined by a predetermined angle (FIG. 18 illustrates a wire supply nozzle 225 which is inclined with a projected wire portion WE being transferred at a predetermined welding location), irradiating laser light (LB via 235) to the joint portion while deflecting the laser light (via mirror 237), and melting the filler metal with the laser light to be welded to the joint portion (“the filler wire is stably melted by the plasma near the welding point to form uniform penetration and improve the welding ability”, .
	With regard to the limitation of “setting a deflection width larger than a gap in the joint portion”, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation for the purpose of providing greater joint stabilization as the citation explicitly teaches that “As explained above, the generation region of the plasma can be controlled, and at the same time the variation ratio Bd/d can be optimized by optimizing the individual gas blowing directions and their flow rates, and the relation between the gas synthesis pressure and the focused point of the laser beam. Consequently, the laser energy efficiency can be increased, and the bead depth and the bead width can be increased, whereby a stabilized joint can be formed without meltdown caused by excessive penetration”, pg. 16, ln. 30 to pg. 17, ln. 2.   
	Kido does not teach explicitly the limitation of the limitation “cutting”.   However, Kido teaches “melting” the filler wire and it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that melting is equivalent to cutting as that is what a laser does in the claimed operation to form a welded joint portion.
	With regard to the limitation of “a step due to a plate thickness difference of the first joint and the second joint in the joint portion where either one of the first joint and the second joint has a larger plate thickness”, it is submitted that the plates are workpieces with regard to the instant method claim; and as such, the method as claimed could be utilized by one having ordinary skill in the art to the subject plates irrelevant of their respective widths/thicknesses as the instant patent application does not describe any unexpected and/or unpredictable results that are achieved via the claimed limitations of the instant patent application.   Notwithstanding the foregoing, Iwago is cited herein for its teachings in at least FIG. 46 of tack welding 20 of a backing metal (which is at least half of the size of pipe 16 to which it is welded) to a pipe 16.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kido reference, such that a plate thickness difference of the first joint and the second joint in the joint portion where either one of the first joint and the second joint has a larger plate thickness, as suggested and taught by Iwago, for the purpose of providing varying sized workpieces for use with the subject claimed method to expand the number of operational environments in which the subject invention may be utilized.   
With regard to claim 4, Kido teaches the first joint is constituted by both end portions of a cross section of a steel material having a substantially U-shaped or substantially semicircular cross section, and the second joint is constituted by a steel material having a cross section including both end portions facing the both end portions of the first joint.
With regard to claim 6, which is directed to a tack welding apparatus, whereas claim 1 which is directed toward a tack welding method, includes the same limitations as that of claim 1 except being directed toward a structural device/apparatus.   Accordingly, the prior art applied toward claim 1 is equally applicable toward claim 6.   Furthermore, with respect to the method step claimed in claim 1, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed in claim 6, it will obviously perform the method steps as claimed, and vice-versa.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
	With regard to the limitation of “setting a deflection width larger than a gap in the joint portion”, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation for the purpose of providing greater joint stabilization as the citation explicitly teaches that “As explained above, the generation region of the plasma can be controlled, and at the same time the variation ratio Bd/d can be optimized by optimizing the individual gas blowing directions and their flow rates, and the relation between the gas synthesis pressure and the focused point of the laser beam. Consequently, the laser energy efficiency can be increased, and the bead depth and the bead width can be increased, whereby a stabilized joint can be formed without meltdown caused by excessive penetration”, pg. 16, ln. 30 to pg. 17, ln. 2.   
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (AU 734139) in view of Iwago et al. (US 2001/0007331), and further in view of Yamada (US 6792678).
With regard to claim 3, Kido teaches the invention as claimed; however, the citation does not teach the limitation of the laser light is horizontally irradiated with the first joint and the second joint disposed vertically.   However, Yamada teaches the aforementioned limitation at FIG. 5 which illustrates laser welding being performed horizontally.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kido reference, such that the laser light is horizontally irradiated with the first joint and the second joint disposed vertically, as suggested and taught by Yamada, for the purpose of providing a stronger weld (col. 8, ln. 53 to col. 9, ln. 5).
With regard to claim 5, Yamada teaches two joint portions on left and right sides of the steel material are simultaneously welded (FIG. 5; col. 8, ln. 53 to col. 9, ln. 5).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kido reference, such that the two joint portions on left and right sides of the steel material are simultaneously welded to enhance the strength of the subject weld (col. 8, ln. 53 to col. 9, ln. 5)

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered and are addressed hereafter.   The subject prior art rejection is hereby modified in view of the newly amended claim limitations.   
Applicant’s arguments with respect to the claims have been considered and the following comments are presented with regard to the prior Final Office Action.   The Applicant at pg. 4 of the Response asserts “FIG. 17 shows an apparatus for performing butt welding using a laser beam on the third and fourth embodiments disclosed by Kido … Thus, it is apparent that the apparatus shown in Fig. 17 is not an apparatus for tack welding, but rather is an apparatus for “main welding”, and thus is not particularly relevant to the tack welding method of claim 1….”   The Examiner respectfully disagrees with the foregoing as the citation explicitly teaches: “In order to reduce the load of melting metal by laser, the butt welding method of the invention is also effective for tack welding by laser….”, pg. 29, ln. 17-20.   Furthermore, the Applicant asserts within the Response that “in tack welding in accordance with the claimed tack welding method, a gap of about 1 to 2 mm is preferably present in the joint portion (see, paragraph [0022] of the publication of the subject application….”.   It is respectfully submitted that the aforementioned features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview for the purpose of furthering compact prosecution.   In view of the above definiteness rejections, the Examiner believes an Examiner Interview would be beneficial in the instant matter.   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W ISKRA/Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761